 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCrest Beverage Co., Inc. and Salesdrivers, Helpersand Dairy Employees, Local Union No. 683,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Case 21-CA-14937August 4, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSMURPHY AND WALTHEROn March 23, 1977, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the Charging Partyand the General Counsel each filed briefs in supportof the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Crest BeverageCo., Inc., San Diego, California, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.i The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: This casewas heard before me in San Diego, Califorina, on January26, 1977. The charge was filed August 12, 1976, bySalesdrivers, Helpers and Dairy Employees, Local UnionNo. 683, International Brotherhood of Teamsters, Chauff-eurs, Warehousemen and Helpers of America (hereinaftercalled the Union). The complaint issued September 22,1976, alleging that Crest Beverage Co., Inc. (hereinaftercalled the Respondent), had violated Section 8(a)(5) and(I) of the National Labor Relations Act, as amended.The parties were permitted at the hearing to introducerelevant evidence, examine and cross-examine witnesses,and argue orally. Posttrial briefs were filed by the GeneralCounsel, by Respondent, and by the Union.IssUEThe complaint alleges that Respondent violated Section8(a)(5) and (1) by discontinuing pension and health andwelfare contributions as of June 1, 1976, upon expiration ofits bargaining contract with the Union.The answer denies any wrongdoing.1. JURISDICTIONRespondent is a California corporation, headquarteredin San Diego, engaged in the nonretail distribution ofbeverages. It annually purchases goods outside California,for delivery in that State, valued in excess of $50,000.Respondent is an employer engaged in and affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act.II. LABOR ORGANIZATIONThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsOn June 20, 1973, the Southern California Beer Distribu-tors Association, an employer association to which Re-spondent belonged, and eight Teamsters locals, of whomthe Union was one, entered into a bargaining contract,effective from June 1, 1973, to June 1, 1976, covering the"drivers, driver-salesmen, drivers' helpers, and warehouse-men" employed by the Association's employer-members.The contract required, among other things, that the 50-oddemployer-members make certain monthly contributions onbehalf of the covered employees to designated pension andhealth and welfare plans,' which plans are administeredjointly by representatives of labor and management.Respondent made the required contributions throughoutthe term of the 1973-76 contract. Then, on June 1, 1976,immediately upon that contract's expiration, Respondent'spresident, Steve Sourapas, informed the Union during abargaining session:[T]hat we would cease paying all health and welfareand pension benefit payments effective that date,because we were in violation of federal law, NationalI Namely. Western Conference of Teamsters Pension Trust Fund, andTeamsters Miscellaneous Security Fund Plan X.231 NLRB No. 25116 CREST BEVERAGE CO.Labor Relations Act, and we could not do so, becausethere was not a written agreement.sA union spokesman, Herman (Red) Sperling, replied:[T]hat's nonsense. There are payments made all thetime after contract expiration dates, and nothing inviolation of the law at all.3Sperling's protest notwithstanding, Respondent has madeno contributions to the designated plans for months sincethe expiration of the 1973-76 contract.The Union notified Respondent on March 15, 1976, ofits "desire to modify, amend or terminate" the 1973-76contract. Respondent in turn notified the Union on March25 that it:.. .desires to negotiate with you solely on anindividual company basis and hereby withdraws fromany multiemployer bargaining unit to which it hereto-fore may have belonged or to which it may now belong.Negotiations between the Union and the San DiegoCounty employers subject to the 1973-76 contract ensuedon a joint basis, with several employers maintaining aunited front through a common spokesman, attorneyErwin Lerten; and three others, including Respondent,participating as independents.4A contract finally wasreached between the Union and the Lerten group on July8, during the seventh bargaining session. The Union andRespondent remain at odds to the present, however, andthe Union's bargaining relationships with the other twoindependents, Dan McKinney Co. and Shoreline BeverageDistributors, have since terminated.During the first bargaining session, on May 3, theUnion's spokesman, Sperling, stated that, even thoughsome of the employers were bargaining individually, theUnion and its sister locals "wanted an overall contract forSouthern California." The Union then presented a com-plete written proposal, after which Lerten presented awritten proposal on behalf of his group and Sourapas didlikewise for Respondent. Concerning pensions and health2 Sourapas had in mind Sec. 302 of the Act. which states in relevant part:Sec. 302 (a) It shall be unlawful for any employer. .to pay, lend, ordeliver .. any money or other thing of value(2) to an) labor organization .which represents ... any of theemployees of such employer ....Sec. 302 (c) The provisions of this section shall not be applicable ...(5) with respect to money ..paid to a trust fund established by suchrepresentative, for the sole and exclusive benefit of the employees ofsuch employer ...Provided, That ...(B) the detailed basis on whichsuch pavoientn are rto he made is specified in a written agreement with theemplover ...Emphasis supplied.l:1 Sperling is credited that he challenged the legal soundness of Sourapas'and welfare, the Union's proposal asked for specifiedincreases in employer contributions, while Respondent'sstated: "Contributions not to exceed present levels."Nothing of moment occurred in the second session, heldMay 12. During the third session, on May 26, Respondentproposed through Sourapas that the existing pension planbe replaced by Respondent's "own company pension plan"and that they "put the health and welfare out to bid."Robert Schulze, the general manager of Dan McKinneyCo., proclaimed that as its position as well, prompting oneof the Union's spokesmen, Edmund Rodriques, to state insubstance: "With this type of proposal we're headed for awork stoppage." A strike never materialized.It was during the next session, on June 1, that Sourapasannounced Respondent's intention to discontinue makingpension and health and welfare contributions because ofthe nonexistence of a written contract. Sourapas added, toSperling's query if there would be further bargainingsessions, that Respondent "would be willing to meet" butthat its doing so was not "to be construed as a continuationor extension of the contract."sAlso during the June 1meeting, the Union retreated from its earlier position onvarious cost items, among them pensions and health andwelfare. Management officials expressed pleasure with theUnion's revised posture, but withheld any commitmentpending a further meeting.At the following meeting, on June 7, the Union iteratedits June I proposal. Lerten advanced a counterproposal forhis group, Schulze did the same for Dan McKinney Co.,and Sourapas "gave one slightly different" for Respondent.Little progress was made, and the meeting closed withSperling saying the only alternative was to bring in theFederal Mediation and Conciliation Service.The next session was June 19, in the presence of aFederal mediator. Lerten made his group's "best and final"offer, after which Sourapas articulated what he character-ized as a "final position" on behalf of three independents-Respondent, Dan McKinney Co., and Shoreline BeverageDistributors. The mediator asked that the position of theindependents be reduced to writing and sent to the Union.Schulze of Dan McKinney Co. volunteered to do that.assertion, and Sourapas' testimony that no response was made- "not that Ican recall"- is discredited. As is later discussed herein, Sourapas' assertiondid reflect a misconception of the law; and it would seem altogetherprobable, given Sperling's seemingly high level of knowledge in bargainingmatters, that he would have spoken up to set the record straight. Sperling isdirector of the statistical and research department of Joint Council ofTeamsters No. 42. which is parent to the Union in the Teamstersorganizational hierarchy.4 The complaint alleges. the answer admits, and it is found that this atrelevant times was an appropriate unit for purposes of the Act: "All drivers.driver-salesmen, drivers' helpers, and warehousemen employed by Respon-dent at 7545 Carroll Road. San Diego, California: excluding salesmen,merchandisers, clerical employees, guards, professional employees. andsupervisors as defined in the Act."I There is neither contention nor evidence that the parties agreed that theold contract be extended. Sourapas testified that Sperling stated during theJune I meeting that the final proposal of Respondent and other indepen-dents was unacceptable and "that he would negotiate with the otherwholesalers in San Diego." Respondent argues that the Union thusforeclosed further negotiation with Respondent. This argument is rejectedbecause (a) Sourapas' underlying testimony is inconclusive on the point., (h)Sperling credibly denied saying he would no longer negotiate withRespondent, and (c) it is belied by the Union's subsequent course ofconduct.117 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchulze sent a letter to the Union, dated June 23,together with a document purporting to embody Sourapas'oral proposal of June 19. The letter stated:Please find enclosed a final proposal from CrestBeverage, Dan McKinney Company and ShorelineBeverage, made Saturday, June 19, 1976.Copies have been mailed to all interested parties,including John Taylor of the Federal Mediation Office.If you have any questions concerning the enclosedproposal, please don't hesitate to call.The enclosure, captioned "Final Proposal for Crest, DanMcKinney, and Shoreline," stated regarding pensions:II11. Pensions: No increase in pension contribution.(Rate of contribution to be 65C/hour.) Company willestablish new pension program for bargaining employ-ees. Company will contribute 65¢ per hour withmaximum of 40 hours per week, for each hour workedor paid for, on all employees who have completedprobationary period.And it stated, concerning health and welfare:16. Health and Welfare -No maintenance ofbenefits -- Company contribution to remain as is,$89.05 per month.The parties next met on July 8, again with the mediator,whereupon agreement was reached between the Union andthe Lerten group. But, as earlier mentioned, agreementbetween the Union and the independents was not forth-coming. Sourapas announced that Respondent was adher-ing to the position he had put forth June 19, and which wasreflected by the document Schulze had distributed undercover of June 23. Sperling countered that it was not theUnion's intention to enter into a different or lesser contractwith the independents than with the Lerten group. One ofthe management representatives raised the idea of a "mostfavored nations clause" to cover that contingency, whichSperling promptly rejected.Later meetings, on a single-employer basis, were heldbetween the Union and Respondent on July 26 and August3. The Union's efforts to discuss substantive contract termswere largely stymied by Sourapas' insistence that theUnion first provide convincing assurance that there wouldbe no "splashover" from elsewhere of a Teamsters boycottof Coors beer. Respondent is a Coors distributor. Theunion officials tried to assure Sourapas that there would beno boycott in San Diego County. Sourapas would havenone of it, replying that he did not question their goodintentions but did doubt their ability to control thesituation. He added that he would not accept theassurances of Frank Fitzsimmons, president of the Interna-tional Brotherhood of Teamsters, either. Most of bothmeetings was used up in this manner, although the Uniondid manage to broach an oral contract proposal on July 26,and to tender it in writing on August 3.Respondent neither discussed nor countered the Union'sJuly 26 oral/August 3 written proposal. Rather, by letter ofAugust 9, it informed the Union that, "due to an impass[sic] in negotiations," it was putting certain "companyproposals" into effect as of August I1. Concerning healthand welfare, the letter stated that "all employees will becovered by company health plan -American General LifeInsurance Company." The letter was silent regardingpensions.The week following the June 1 expiration of the 1973-76contract, the Union posted notices on the employeebulletin boards of the several employers, including Respon-dent, advising the employees how to maintain their healthand welfare coverage by their own contributions. DavidShock, the Union's secretary-treasurer, testified that it is"not uncommon" for there to be a gap in coverage betweencontracts, and that the Union regularly follows thisprocedure to protect the employees from hardship.Sourapas testified that he could not remember a time inpast negotiations when there was not a gap betweenexpiration of the old contract and entry into the new; andthat there invariably were attendant gaps in pension andhealth and welfare contributions by the employers. Thecurrent contract between the Union and the Lerten groupprovides that the 1976 health and welfare gap be cured byretroactive employer contributions, but says nothing aboutretroactive pension contributions. The 1973-76 contractprovided for retroactive contributions to both the pensionand health and welfare funds to cover the 20-day gapbetween contracts on that occasion.The document setting forth the pension plan adopted bythe 1973-76 contract contains this "Notice to CoveredEmployers, Employees and Local Unions":To be eligible to participate in the Pension Plan, youmust be covered under a bona fide written PensionAgreement (labor contract) between an Employer and aLocal Union of the Western Conference of Teamsters.[Emphasis supplied.]Article I, section 4, of the pension plan states:The term Union shall mean any local union of TheWestern Conference of Teamsters ...which, at thetime of reference, has a Pension Agreement in effect withan Employer and has agreed to be bound by the termsand provisions of the Trust Agreement. [Emphasissupplied.]Section 7 of the same article states in relevant part:The term Pension Agreement as used herein shall meana written agreement between any Union and anyEmployer which ...requires payments to the TrustFund on behalf of employees of such Employer whoare represented by such Union. [Emphasis supplied.]The health and welfare plan is not in evidence, but abooklet describing it is. The booklet defines "eligibleparticipants" as:Active employees and retired employees of any Sub-scribing Employer who are in job classificationscovered under the terms of a collective bargainingagreement ....118 CREST BEVERAGE CO.The booklet makes no explicit reference to a writtenbargaining contract.B. DiscussionRespondent advances three purported justifications fordiscontinuing the pension and health and welfare contribu-tions upon expiration of the 1973-76 contract-thatSection 302 of the Act proscribes such contributions absentan effective written contract; that an impasse had beenreached in negotiations, enabling such unilateral action;and that the terms of the pension and health and welfareplans in question forbade contributions after the contract'sexpiration.Taking these contentions in order, the Board has dealtwith the Section 302 argument at least twice in the pastyear or so, rejecting it both times. Vin James Plastering Co.,226 NLRB 125, fn. 3 (1976); Wayne's Dairy, 223 NLRB260 (1976). See also Hinson v. N.LR.B., 428 F.2d 133, 138(C.A. 8, 1970); and Sir James, Inc., 183 NLRB 256 (1970).There is nothing in the present situation to remove it fromthe governance of these authorities, as concerns Section302. This would-be justification for Respondent's conducttherefore is rejected.6Respondent's impasse argument likewise fails to per-suade, for two reasons. First, it cannot be concluded thatan impasse had occurred before Sourapas' June I an-nouncement that Respondent was discontinuing contribu-tions. The criteria of impasse are set forth in TaftBroadcasting Co., 163 NLRB 475, 478 (1967),7 and reaffd.verbatim in Allen W. Bird II, Receiver for Caravelle BoatCompany, 227 NLRB 1355, 1357-58 (1977):Whether a bargaining impasse exists is a matter ofjudgment. The bargaining history, the good faith of theparties in negotiations, the length of the negotiations,the importance of the issue or issues as to which there isdisagreement, the contemporaneous understanding ofthe parties as to the state of negotiations are all relevantfactors to be considered in deciding whether an impassein bargaining existed.These criteria had not been met in advance of Sourapas'announcement. That was only the fourth bargainingsession; in that very session, the Union had markedlyreduced its demands and Sourapas had stated his willing-ness to continue meeting; Sourapas did not couch hisannouncement in terms of impasse or the futility of futurebargaining, but only in terms of contract expiration;8 thepreceding sessions had yielded some revision of bargainingposition by both Respondent and the Union; and theparties met again within a week (June 7), at which timeSourapas presented yet another proposal.6 Respondent's reliance on Moglia v. Geoghegan, 403 F.2d 110 (C.A. 2,1968), is misplaced. The employer in taat case had never entered into anykind of a written agreement concerning pension contributions -a distinc-tion duly noted in Hinson v. N. L. R. B., supra at 139.7 Affd. sub nom. Television and Radio Artisis v. N.L.R.B., 395 F.2d 622(C.A.D.C., 1968).* Indeed, the concept of impasse was not interjected until Respondent'sAugust 9 letter notifsing the Union of the August II institution of variousunilateral changes.9 In Curtle Printing Co., 169 N LR B 251 (1968), relied on by Respondent,Second, even supposing an impasse on June I, Respon-dent was not thereby licensed to cease funding pension andhealth and welfare coverages altogether, as it did, but onlyto "make unilateral changes in working conditions consis-tent with its rejected offer to" the Union. Caravelle BoatCompany, 227 NLRB at 1358; Royal Himmel DistillingCompany, 203 NLRB 370, fn. 3 (1973). It will beremembered that Respondent's last previous offer, pnadeMay 26, called for institution of its own pension plan andthat health and welfare be put out to bid.Respondent's final contention-that the terms of thepension and health and welfare plans forbade contribu-tions after expiration of the 1973-76 contract-is butanother way of saying that the Union, by entering into acontract adopting those plans, waived its right to bargainover the postexpiration discontinuance of their coverages-and, correlatively, over Respondent's basic statutoryobligation to preserve benefit levels-after contract expira-tion.Such a waiver of bargaining rights is to be inferred only ifsustained by clear and unequivocal evidence. E.g., Cara-velle Boat Company, 227 NLRB at 1358; Wayne's OliveKnoll Farms, Inc., d/b/a Wayne's Dairy, 223 NLRB at 265;Kroehler Mfg. Co., 222 NLRB 1269, 1270 (1976); Borden,Inc., 196 NLRB 1170 (1972). The booklet describing thehealth and welfare plan, while referring to "a collectivebargaining agreement," says nothing about the agreement'sbeing in writing. Nor is there any clear indication in thebooklet that the health and welfare plan requires abargaining contract now in effect, as opposed to onepreviously expired; and there is no evidence otherwise thatpostexpiration contributions would have been rejectedand/or coverage denied by the trustees of the plan.The pension plan, by contrast, explicitly seems tocontemplate a written bargaining contract ("pensionagreement"), now in effect. But then, so does Section 302of the Act; and, as has been shown, the Board does not seeSection 302 in so literal a light. It would not be surprising,for that matter, if the pension plan were designed in thisfashion purely to assure harmony with the "writtenagreement" proviso of Section 302. Moreover, as with thehealth and welfare plan, there has been no independentshowing that postexpiration pension contributions wouldhave been rejected and/or coverage denied by the trustees.All of which is to say that the pension plan document andthe health and welfare booklet, alone and without evidenceof the manner in which the plans are administered, fail tocarry Respondent's considerable burden of proving thatthe Union had waived its right to bargain over continua-tion of the coverages. Cf. Mobile Oil Corporation, 219NLRB 511 (1975).9Respondent cites, as further evidence in support of itsargued-for construction of the pension and health andthe insurance plan in question had been subscribed to by the employerbefore the advent of the union and expressly was to cancel should theaffected employees come under the coverage of a bargaining contract, whichfinally happened. Unlike the present case, there was explicit evidence inaddition to the language of the plan. in the form of a letter, to prove thecancellation feature. Dismissing the complaint, the Board noted that"termination of the insurance was not the result of unilateral action byCurley, for Curley was without power to prevent it ... Curley could donothing to forestall it once the contingency requiring cancellation of the(Continued)119 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwelfare plans, the apparent practice of a number of theemployers of withholding contributions during the hiatusbetween contracts; and the Union's practice, concerninghealth and welfare, of informing the affected employees ofways to maintain coverage by their own contributions atsuch times. This perhaps is as consistent, however, with aunion striving to minimize employee hardship in the face ofpervasive employer abuse as with mutual consent, and thusis of little value to Respondent in showing a clear andunequivocal waiver.In sum, Respondent's final contention, like the previoustwo, is rejected. It is concluded that, by discontinuingpension and health and welfare contributions uponexpiration of the 1973-76 contract, it violated Section8(a)(5) and (1) as alleged.CONCLUSIONS OF LAW1. By unilaterally discontinuing pension and health andwelfare contributions as found herein, Respondent en-gaged in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.2. These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.REMEDYRespondent shall be ordered to cease and desist from theunfair labor practices found, and, affirmatively, to makewhole the unit employees by making all pension and healthand welfare contributions as required by the bargainingcontract that expired June 1, 1976, to the extent that suchcontributions have not been made or that the employeeshave not otherwise been made whole for their ensuingmedical expenses,'0°and to continue such contributionsuntil Respondent negotiates in good faith with the Unionto a new contract or to an impasse.Additionally, since there is reason to believe that some ofthe employees themselves contributed to the maintenanceof health and welfare coverage after Respondent unlawful-ly ceased contributing, Respondent shall be ordered toreimburse such employees for such outlays, as determinedin the compliance stage.Finally, since the violations occurred in the context ofcontract negotiations, and may well have contributed tothe eventual lack of success of those negotiations, Respon-dent shall be ordered generally to bargain in good faithwith the Union.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:insurance coverage occurred." Respondent has made no comparableshowing of an unavoidable contingency."} To the extent that Respondent provided the employees with alterna-tive health and welfare coverage, they would not benefit from a requirementthat Respondent now duplicate that coverage retroactively. Such arequirement therefore would be of a punitive character, without redeemingjustification in terms of the policies of the Act, and so will not beincorporated in the Order. Wayne's Dairy, 223 NLRB at 265: ServiceRoofing Co., 200 NLRB 1015 (1972)."1 All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided by Sec.ORDER"The Respondent, Crest Beverage Co., Inc., San Diego,California, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively with Salesdrivers,Helpers and Dairy Employees, Local Union No. 683,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the representa-tive of its employees in the appropriate unit describedbelow, by unilaterally discontinuing pension and healthand welfare contributions.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take this affirmative action necessary to effectuatethe policies of the Act:(a) Bargain on request with the aforementioned Union asthe representative of its employees in the appropriate unitconcerning wages, hours, pension, and health and welfarebenefits, and other terms and conditions of employmentand, if an understanding is reached, embody it in a signeddocument. The appropriate unit is:All drivers, driver-salesmen, drivers' helpers, andwarehousemen employed by Crest Beverage Co., Inc.,at 7545 Carroll Road, San Diego, California; excludingsalesmen, merchandisers, clerical employees, guards,professional employees, and supervisors as defined inthe Act.(b) Make whole the employees in the above unit bypaying all pension and health and welfare contributions asrequired by the bargaining contract that expired June 1,1976, to the extent that such contributions have not beenmade or that the employees have not otherwise been madewhole for their ensuing medical expenses, and continuesuch payments until Respondent negotiates in good faithwith the Union to a new agreement or to an impasse. Thisshall include reimbursing any employees who themselvescontributed to the maintenance of health and welfarecoverage after Respondent unlawfully ceased contributing.(c) Post at its San Diego facility copies of the attachednotice marked "Appendix."'2Copies of said notice, onforms provided by the Regional Director of Region 21,after being signed by an authorized representative ofRespondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees customarily areposted. Reasonable steps shall be taken to ensure that said102.46 of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.'2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."120 CREST BEVERAGE CO.notices are not altered, defaced, or covered by othermaterial.(d) Notify the Regional Director of Region 21, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withSalesdrivers, Helpers and Dairy Employees, LocalUnion No. 683, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the representative of our employees in theappropriate unit described below, by unilaterallydiscontinuing pension and health and welfare contribu-tions.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them in Section 7 of the Act.WE WILL bargain on request with the aforemen-tioned Union as the representative of our employees inthe appropriate unit concerning wages, hours, pensionand health and welfare benefits, and other terms andconditions of employment; and, if an understanding isreached, embody it in a signed document. Theappropriate unit is:All drivers, driver-salesmen, drivers' helpers, andwarehousemen employed by Crest Beverage Co.,Inc., at 7545 Carroll Road, San Diego, California;excluding salesmen, merchandisers, clerical em-ployees, guards, professional employees, andsupervisors as defined in the Act.WE WILL make whole the employees in the aboveunit by paying all pension and health and welfarecontributions as required by the bargaining contractthat expired June 1, 1976, to the extent that suchcontributions have not been made or that the employ-ees have not otherwise been made whole for theirensuing medical expenses, and will continue suchpayments until we have negotiated in good faith withthe Union to a new agreement or to an impasse. Thisshall include reimbursing any employees who them-selves contributed to the maintenance of health andwelfare coverage after we unlawfully ceased contribut-ing.CREST BEVERAGE Co., INC.121